Exhibit 10.4

EXECUTION VERSION

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

This AMENDED AND RESTATED INTERCREDITOR AGREEMENT, dated as of November 5, 2012
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), amends and restates in its entirety that certain
Intercreditor Agreement, dated as of September 20, 2010 (as amended,
supplemented or otherwise modified as of the date hereof, the “Original
Agreement”) and is entered into by and among SunTrust Bank (“SunTrust”), in its
capacity as administrative agent (collectively with its successors and assigns,
the “Agent”) for the “Lenders” under the Bank Credit Agreement (as defined
below) (such Lenders, collectively with their respective successors and assigns,
the “Banks”) and the holders of the Pru Notes (as defined below) listed on Annex
II attached hereto (collectively with their respective successors and assigns,
the “Pru Noteholders”) (the Banks, the relevant Affiliates of the Banks (in
respect of Banking Services Obligations and Rate Management Obligations), the
Pru Noteholders and the Agent, together with their respective successors and
assigns, are herein sometimes collectively called the “Secured Parties” and
individually called a “Secured Party”), and SunTrust, in its capacity as
contractual representative for the Secured Parties hereunder (the “Collateral
Agent”). Capitalized terms used herein but not defined herein shall have the
meanings set forth in the “Bank Credit Agreement” (as defined below) as in
effect on the date hereof.

RECITALS:

WHEREAS, Encore Capital Group, Inc. (herein called the “Borrower”), the Banks
party thereto, and the Agent entered into that certain Amended and Restated
Credit Agreement, dated as of November 5, 2012 (as used herein, the term “Bank
Credit Agreement” means the foregoing Credit Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time);

WHEREAS, the Pru Noteholders listed on Annex II attached hereto are the holders
of the 7.75% Senior Secured Notes, due 2017 in an aggregate original principal
amount of $50,000,000 (collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “2010 Pru Notes”) and
the 7.375% Senior Secured Notes, due 2018 in an aggregate original principal
amount of $25,000,000 (collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “2011 Pru Notes” and,
together with the 2010 Pru Notes, the “Pru Notes”), issued pursuant to an
Amended and Restated Senior Secured Note Purchase Agreement, dated as of
February 10, 2011, between the Borrower, on the one hand, and the Pru
Noteholders listed on Annex II attached hereto, on the other hand (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Pru Note Agreement”);

WHEREAS, pursuant to the terms of the Collateral Documents, each of the Borrower
and the entities set forth on Annex III hereto (such entities together with all
other parties which guaranty any Secured Obligations from time to time,
collectively, the “Guarantors”) that have guaranteed the repayment of all
amounts due and payable under the Secured Creditor Documents, may from time to
time grant a security interest in certain of its assets to the Collateral Agent;

WHEREAS, the Secured Parties desire to agree to the relative priority of the
application of payments received pursuant to the terms of the Collateral
Documents and all Guaranties and certain



--------------------------------------------------------------------------------

other payments with respect to the Secured Obligations (as defined below), and
certain other rights and interests; and

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Secured Parties and the Collateral Agent hereby agree as
follows:

1. Defined Terms. As used in this Agreement, the following terms shall have the
following meanings, in addition to the terms defined in the Recitals:

“Actionable Default” means, under the Bank Credit Agreement or the Pru Note
Agreement, (a) a Default shall have occurred thereunder as a result of (i) the
nonpayment of amounts owing thereunder or under any note issued thereunder after
expiration of any applicable cure or grace period provided thereunder,
(ii) noncompliance with Sections 5.3, 6.1, 6.2, 6.3, 7.1, 7.2, 7.3, 7.4, 7.5 or
7.6 of the Bank Credit Agreement or Sections 9.2, 10.1, 10.2, 10.3, 10.4, 10.5,
10.6, 10.12 or 10.13 of the Pru Note Agreement, (iii) the bankruptcy or
insolvency of the Borrower or any of its subsidiaries, including, without
limitation, the Guarantors or (iv) the occurrence of a Change of Control under
the Bank Credit Agreement or the occurrence of a “Change of Control” under the
Pru Note Agreement, (b) a notice shall have been delivered to the Borrower by
the Agent under the Bank Credit Agreement or a Pru Noteholder under the Pru Note
Agreement indicating that an Event of Default (as defined therein) has occurred
and is continuing and the Secured Obligations due under any such Secured
Creditor Document are immediately due and payable, to the extent provided for in
the applicable Secured Creditor Document, (c) a default shall have occurred
under any Collateral Document or Guaranty (defined below) and the Agent, the
Collateral Agent, or a Secured Party, as applicable, shall have caused the
amounts owing thereunder to become immediately due and payable, to the extent
provided for in the applicable Collateral Document or Guaranty or (d) any other
Default that is caused by any Rate Management Transaction (as defined in the
Bank Credit Agreement) with a Secured Party being terminated by such Secured
Party prior to the stated termination date of such Rate Management Transaction,
and the Borrower or any Guarantor is required to make a payment to such Secured
Party as a result of such termination.

“Collateral” means all property of the Borrower or any Guarantor in which the
Collateral Agent shall have been granted a security interest or lien under any
of the Collateral Documents.

“Collateral Account” means the collateral account established and maintained by
the Collateral Agent pursuant to Section 8 hereof.

“Collateral Agent’s Expenses” means all of the fees, costs and expenses of the
Collateral Agent (including, without limitation, the reasonable fees and
disbursements of its counsel) (i) arising in connection with the preparation,
execution, delivery, modification, restatement, amendment or termination of this
Agreement and each Collateral Document, if not previously reimbursed, or the
enforcement (whether in the context of a civil action, adversarial proceeding,
workout or otherwise) of any of the provisions hereof or thereof, or
(ii) incurred or required to be advanced in connection with the sale or other
disposition or the custody, preservation or protection of the Collateral
pursuant to any Collateral Document and the exercise or enforcement of the
Collateral Agent’s rights under this Agreement and in and to the Collateral.

“Collateral Documents” means any and all security agreements, pledge agreements,
mortgages, deeds of trust, financing statements, and other similar instruments
executed by the Borrower or any Guarantor in favor of the Collateral Agent from
time to time pursuant hereto, in each case as such agreements, documents and
instruments may be amended, modified, supplemented and/or restated, and together
in each case with any other agreements, instruments and documents incidental
thereto.

 

2



--------------------------------------------------------------------------------

“Default” means (a) any “Event of Default” (as defined in the Bank Credit
Agreement) or (b) any “Event of Default” (as defined in the Pru Note Agreement).

“Distribution Date” means the second business day in each calendar week,
commencing with the first such business day following receipt by the Collateral
Agent of a Notice of Actionable Default.

“Guaranty” means any guaranty entered into in favor of the Agent, the Collateral
Agent, and/or any other Secured Party guaranteeing the repayment of the Secured
Obligations due and payable under a Secured Creditor Document.

“L/C Interests” means, with respect to any Bank, such Bank’s direct or
participation interests in all unpaid reimbursement obligations with respect to
Letters of Credit and such Bank’s direct obligations or risk participations with
respect to undrawn amounts of all outstanding Letters of Credit, provided that
the undrawn amounts of outstanding Letters of Credit shall be considered to have
been reduced to the extent of any amount on deposit with the Agent or any other
Secured Party at any time as provided in Section 9(b) hereof or Sections
2.12(c), 2.22(g), 2.23(a)(ii) or (v), 2.25(e), 2.28 or 8.2(a) or any other
provision of the Bank Credit Agreement to the extent that such Bank Credit
Agreement provisions provide for the Cash Collateralization (as defined in the
Bank Credit Agreement as of the date hereof) of unpaid reimbursement obligations
with respect to Letters of Credit.

“Notice of Actionable Default” means a written notice to the Collateral Agent
from any Secured Party or Secured Parties stating that it is a “Notice of
Actionable Default” hereunder and certifying that an Actionable Default has
occurred and is continuing. A Notice of Actionable Default may be included in a
written direction to the Collateral Agent from the Requisite Secured Parties
pursuant to Section 5 hereof.

“Notice of Default” means a written notice to the Collateral Agent from any
Secured Party or Secured Parties stating that it is a “Notice of Default”
hereunder and certifying that a Default has occurred and is continuing.

“Principal Exposure” means, with respect to any Secured Party at any time (i) if
such Secured Party is a Bank under the Bank Credit Agreement, the aggregate
amount of such Secured Party’s Commitment under the Bank Credit Agreement, or,
if the Banks shall then have terminated the Commitments under the Bank Credit
Agreement, the sum of (x) the outstanding principal amount of such Secured
Party’s Loans thereunder and (y) the outstanding face and/or principal amount of
such Secured Party’s L/C Interests thereunder at such time and (ii) if such
Secured Party is a Pru Noteholder, the outstanding principal amount of such
Secured Party’s Pru Notes at such time.

“Pro Rata Share” means, with respect to any Secured Party at any time, a
fraction (expressed as a percentage), the numerator of which is the amount of
such Secured Party’s Principal Exposure at such time, and the denominator of
which is the aggregate amount of the Principal Exposure of all of the Secured
Parties at such time.

“Requisite Secured Parties” means, at any time, (i) Banks under the Bank Credit
Agreement whose Pro Rata Shares exceed fifty percent of the aggregate Pro Rata
Shares of the Banks under the Bank Credit Agreement (provided that the Pro Rata
Share of any Defaulting Lender shall not be included in the foregoing
calculation) and (ii) Pru Noteholders whose Pro Rata Shares exceed fifty percent
of the aggregate Pro Rata Shares of the Pru Noteholders.

 

3



--------------------------------------------------------------------------------

“Secured Creditor Documents” means the Bank Credit Agreement, the Pru Note
Agreement and the Pru Notes.

“Secured Obligations” means all of the monetary obligations owed by the Borrower
or any Guarantor to the Secured Parties or the Agent under the Bank Credit
Agreement, the Pru Note Agreement, the Pru Notes, any other Secured Creditor
Document, the Guaranties, the Collateral Documents, and related agreements,
documents, and instruments, including, without limitation, (1) the “Obligations”
(as defined in the Bank Credit Agreement), (2) the outstanding principal amount
of, accrued and unpaid interest on, and any unpaid Make-Whole Amount (as defined
in the Pru Note Agreement) or other breakage or prepayment indemnification due
with respect to, the Loans and the Pru Notes, (3) any unpaid reimbursement
obligations with respect to any Letters of Credit, (4) any undrawn amounts of
any outstanding Letters of Credit and (5) any other unpaid amounts (including
amounts in respect of Banking Services Obligations (as defined in the Bank
Credit Agreement), Rate Management Obligations (as defined in the Bank Credit
Agreement), fees, expenses, indemnification and reimbursement) due from the
Borrower or any Guarantor under any of the Pru Note Agreement, the Pru Notes,
the Bank Credit Agreement, any other Secured Creditor Document, the Guaranties
or the Collateral Documents; provided that (x) the undrawn amounts of any
outstanding Letters of Credit shall be considered to have been reduced to the
extent of any amount on deposit with the Agent or any other Secured Party at any
time as provided in Section 9(b) hereof or Sections 2.12(c), 2.22(g),
2.23(a)(ii) or (v), 2.25(e), 2.28 or 8.2(a) or any other provision of the Bank
Credit Agreement and (y) Banking Services Obligations and Rate Management
Obligations (or any similar terms defined in the Bank Credit Agreement) shall
only constitute Secured Obligations under this Agreement and the Collateral
Documents to the extent that the holders of such Banking Services Obligations or
Rate Management Obligations (or such similar terms), as the case may be, have
agreed to be bound by the provisions of this Agreement.

2. Appointment; Nature of Relationship. Subject to the terms and conditions
contained in this Agreement, the Agent (on behalf of the Banks) and the Pru
Noteholders hereby designate and appoint SunTrust as their Collateral Agent
under this Agreement and the Collateral Documents, and each of them hereby
authorizes the Collateral Agent to take such action on its behalf under the
provisions of this Agreement and the Collateral Documents and to exercise such
powers as are set forth herein or therein, together with such other powers as
are incidental thereto. The Collateral Agent agrees to act as such on the
express terms and conditions contained in this Agreement. Notwithstanding the
use of the defined term “Collateral Agent,” it is expressly understood and
agreed that the Collateral Agent shall not have any fiduciary responsibilities
to any Secured Party by reason of this Agreement and that the Collateral Agent
is merely acting as the representative of the Secured Parties with only those
duties as are expressly set forth in this Agreement and the Collateral
Documents. In its capacity as the Secured Parties’ contractual representative,
the Collateral Agent (i) does not assume any fiduciary duties to any of the
Secured Parties and (ii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the Collateral Documents. The Agent (on behalf of the Banks) and the Pru
Noteholders agree to assert no claim against the Collateral Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each of them hereby waives.

3. Powers and Duties. Subject to the provisions of Section 6 hereof, the
Collateral Agent shall have and may exercise such powers under the Collateral
Documents as are specifically delegated to the Collateral Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. The Collateral Agent shall have no implied duties to the Secured
Parties, or any obligation to the Secured Parties to take any action hereunder
or under any of the Collateral Documents, except any action specifically
required by this Agreement or any of the Collateral Documents to be taken by the
Collateral Agent or directed by the Requisite Secured Parties in accordance with
the

 

4



--------------------------------------------------------------------------------

terms hereof. The Collateral Agent shall not take any action which is in
conflict with any provisions of applicable law or of this Agreement or any
Collateral Document.

4. Authorization to Execute Collateral Documents. If the Collateral Agent
receives written notice from either the Agent or a Pru Noteholder at any time or
from time to time hereunder that Collateral Documents are required pursuant to
the Bank Credit Agreement or the Pru Note Agreement in connection with the grant
of a security interest in and lien against the assets of the Borrower and/or a
Guarantor, the Collateral Agent is authorized to and shall execute and deliver
such Collateral Documents as the Agent or such Pru Noteholder shall direct
requiring execution and delivery by it and is authorized to and shall accept
delivery from the Borrower of such Collateral Documents as the Agent or the Pru
Noteholder shall direct which do not require execution by the Collateral Agent,
provided, however, that the Collateral Agent shall not execute a Collateral
Document providing for a lien on real property without the approval of the
Requisite Secured Parties.

5. Direction by Requisite Secured Parties. Except as otherwise provided in this
Section 5, the Collateral Agent shall take any action with respect to the
Collateral and the Collateral Documents directed in writing by the Requisite
Secured Parties. Notwithstanding the foregoing, the Collateral Agent shall not
be obligated to take any such action (i) which is in conflict with any
provisions of applicable law or of this Agreement or any Collateral Document or
(ii) with respect to which the Collateral Agent, in its opinion, shall not have
been provided adequate security and indemnity against the costs, expenses and
liabilities that may be incurred by it as a result of compliance with such
direction. Under no circumstances shall the Collateral Agent be liable for
following the written direction of the Requisite Secured Parties. In each
instance in which the Requisite Secured Parties deliver a written direction to
the Collateral Agent pursuant hereto, the Collateral Agent shall promptly send a
copy of such written direction to each Secured Party that is not included in
such Requisite Secured Parties.

6. Notice of Actionable Default. Any Secured Party or Secured Parties may give
the Collateral Agent a Notice of Default or a Notice of Actionable Default in
the manner provided in Section 31 hereof and shall give a copy of such Notice of
Default or Notice of Actionable Default to each of the other Secured Parties. If
and only if the Collateral Agent shall have received a Notice of Actionable
Default, the Collateral Agent shall, if and only if directed in writing by the
Requisite Secured Parties, exercise the rights and remedies provided in this
Agreement and in any of the Collateral Documents.

7. Remedies. Each of the Secured Parties hereby irrevocably agrees that the
Collateral Agent shall be authorized, after the occurrence and during the
continuance of an Actionable Default and at the direction of the Requisite
Secured Parties or incidental to any such direction, for the purpose of carrying
out the terms of this Agreement and any of the Collateral Documents, to take any
and all appropriate action and to execute any and all documents and instruments
that may be necessary or desirable to accomplish the purposes hereof and
thereof, including, without limiting the generality of the foregoing, to the
extent permitted by applicable law, to do the following:

(i) to ask for, demand, sue for, collect, receive and give acquittance for any
and all moneys due or to become due with respect to the Collateral (except that,
without the consent of all Secured Parties, the Collateral Agent shall not
accept any Secured Obligations in whole or partial consideration from the
disposition of any Collateral),

(ii) to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and nonnegotiable
instruments, documents and chattel paper taken or received by the Collateral
Agent in connection with this Agreement or any of the Collateral Documents,

 

5



--------------------------------------------------------------------------------

(iii) to commence, file, prosecute, defend, settle, compromise or adjust any
claim, suit, action or proceeding with respect to the Collateral,

(iv) to sell, transfer, assign or otherwise deal in or with the Collateral or
any part thereof pursuant to the terms and conditions of this Agreement and the
Collateral Documents, and

(v) to do, at its option and at the expense and for the account of the Secured
Parties (to the extent the Collateral Agent shall not be reimbursed by the
Borrower) at any time or from time to time, all acts and things which the
Collateral Agent deems reasonably necessary to protect or preserve the
Collateral and to realize upon the Collateral.

8. The Collateral Account. (a) Upon receipt by the Collateral Agent of a Notice
of Actionable Default, and until such time as the Actionable Default described
therein is cured or waived, the Collateral Agent shall establish and maintain at
its principal office an interest-bearing account that shall be entitled the
“Encore Capital Collateral Account.” All moneys received by the Collateral Agent
with respect to Collateral after receipt of a Notice of Actionable Default and
until such time as the Actionable Default described therein is cured or waived
shall be deposited in the Collateral Account and thereafter shall be held,
applied and/or disbursed by the Collateral Agent in accordance with Section 9
hereof. In addition, (i) any other payments received, directly or indirectly, by
any Secured Party of or with respect to any of the Secured Obligations from the
Borrower or any Guarantor after the occurrence and during the continuance of an
Actionable Default (including, without limitation, any amount of any balances
held by any Secured Party for the account of the Borrower or any Guarantor or
any other property held or owing by it to or for the credit or for the account
of the Borrower or any Guarantor which has been set off or appropriated by it
and any payments received upon the termination of any Rate Management
Transaction prior to its stated termination date), (ii) any payment received by
any Secured Party with respect to any of the Secured Obligations in an
insolvency or reorganization proceeding or otherwise with respect to the
Borrower or any Guarantor or (iii) any payment from a Guarantor received by any
Secured Party with respect to any Secured Obligations, shall, in each case,
promptly be delivered to the Collateral Agent and thereafter shall be held,
applied and/or disbursed by the Collateral Agent in accordance with Section 9
hereof, provided that the foregoing clauses (i), (ii) and (iii) shall not apply
to distributions by the Collateral Agent under Section 9 hereof. The Collateral
Account at all times shall be subject to the exclusive dominion and control of
the Collateral Agent. Each of the Borrower and each Guarantor hereby pledges,
assigns and grants to the Collateral Agent, on behalf of and for the ratable
benefit of the Secured Parties, a security interest in all of its right, title
and interest in and to the Collateral Account and all funds which may from time
to time be on deposit therein to secure the prompt and complete payment and
performance of the Secured Obligations.

(b) Notwithstanding the foregoing, with respect to any collections or payments
received by any Secured Party on or after the occurrence and during the
continuance of an Actionable Default but prior to the date of the occurrence of
an event described in clauses (a)(iii) or (b) of the definition of Actionable
Default (such event, an “Acceleration”), (1) such collections and payments shall
be delivered to the Collateral Agent pursuant to the foregoing provisions, only
to the extent that the principal amount of the Secured Obligations owed to such
Secured Party on the date of such Acceleration is less than the principal amount
of the Secured Obligations owed to such Secured Party on the date of such
Actionable Default, and (2) the amount of any such collections and payments
subject to the foregoing provisions shall not be so delivered until the date of
the occurrence of such Acceleration. For the purposes of the preceding sentence,
any collection or payment received by the Agent on behalf of the Banks shall be
considered to have been received by the Banks, and applied to pay the Secured
Obligations owed to the Banks, to which such payment or collection relates
whether or not distributed by the Agent to the Banks.

 

6



--------------------------------------------------------------------------------

(c) Any re-allocations of any payments or distributions initially made or
received on any Secured Obligations due to payments and transfers among the
Secured Parties and the Collateral Agent under Section 8(b) hereof shall be
deemed to reduce the Secured Obligations of any Secured Party receiving any such
payment or other transfer under Section 8(b) hereof and shall be deemed to
restore and reinstate the Secured Obligations of any Secured Party making any
such payment or other transfer under Section 8(b) hereof, in each case by the
amount of such payment and other transfer; provided that if for any reason such
restoration and reinstatement shall not be binding against the Borrower or any
Guarantor, the Secured Parties agree to take actions as shall have the effect of
placing them in the same relative positions as they would have been if such
restoration and reinstatement had been binding against the Borrower and the
Guarantors.

9. Application of Moneys. (a) All moneys held by the Collateral Agent in the
Collateral Account shall be distributed by the Collateral Agent on each
Distribution Date as follows:

FIRST: To the Collateral Agent in an amount equal to the Collateral Agent’s
Expenses that are unpaid as of such Distribution Date, and to any Secured Party
that has theretofore advanced or paid any such Collateral Agent’s Expenses in an
amount equal to the amount thereof so advanced or paid by such Secured Party
prior to such Distribution Date;

SECOND: To the Secured Parties pro rata in proportion to the respective amounts
of the Secured Obligations owed to the Secured Parties under the Secured
Creditor Documents as of such Distribution Date; and

THIRD: Any surplus remaining after payment in full in cash of all Collateral
Agent’s Expenses and all of the Secured Obligations shall be paid to the
Borrower, or to whomever may be lawfully entitled to receive the same, or as a
court of competent jurisdiction may direct, provided that if any Secured Party
shall have notified the Collateral Agent in writing that a claim is pending for
which such Secured Party is entitled to the benefits of an indemnification,
reimbursement or similar provision under which amounts are not yet due but with
respect to which the Borrower continues to be contingently liable, and amounts
payable by the Borrower with respect thereto are secured by the Collateral, the
Collateral Agent shall continue to hold the amount specified in such notice in
the Collateral Account until the Borrower’s liability with respect thereto is
discharged or released to the satisfaction of such Secured Party.

Notwithstanding the foregoing, except for any surplus under clause THIRD above,
the Collateral Agent shall not be required (unless directed by the Requisite
Secured Parties) to make a distribution on any Distribution Date if the balance
in the Collateral Account available for distribution on such Distribution Date
is less than $10,000. The Collateral Agent shall not be responsible for any
Secured Party’s application (or order of application) of payments received by
such Secured Party from the Collateral Agent hereunder to the Secured
Obligations owing to such Secured Party. For the purpose of determining the
amounts to be distributed pursuant to clause SECOND of subsection (a) above with
respect to the undrawn amounts of the outstanding Letters of Credit, such
undrawn amounts shall be reduced by any amounts held as collateral pursuant to
subsection (b) of this Section 9.

(b) Any distribution pursuant to clause SECOND of subsection (a) above with
respect to the undrawn amount of any outstanding Letter of Credit shall be paid
to the Agent to be held as collateral for the Banks and disposed of as provided
in this subsection (b). On each date on which a payment is made to a beneficiary
pursuant to a draw on a Letter of Credit, the Agent shall distribute to the
Banks from the amounts held pursuant to this subsection (b) for application to
the payment of the reimbursement

 

7



--------------------------------------------------------------------------------

obligation due to such Banks with respect to such draw an amount equal to the
product of (1) the total amount then held pursuant to this subsection (b), and
(2) a fraction, the numerator of which is the amount of such draw and the
denominator of which is the aggregate undrawn amount of all outstanding Letters
of Credit immediately prior to such draw. On each date on which a reduction in
the undrawn amount of any outstanding Letter of Credit occurs other than on
account of a payment made to a beneficiary pursuant to a draw on such Letter of
Credit, the Agent shall distribute to the Collateral Agent from the amounts held
pursuant to this subsection (b) an amount equal to the product of (1) the total
amount then held pursuant to this subsection (b) and (2) a fraction the
numerator of which is the amount of such reduction and the denominator of which
is the aggregate undrawn amount of all outstanding Letters of Credit immediately
prior to such reduction, which amount shall be distributed by the Collateral
Agent as provided in clause SECOND of subsection (a) above. At such time as no
Letters of Credit are outstanding, any remaining amount held pursuant to this
subsection (b), after the distribution therefrom as provided above, shall be
distributed to the Collateral Agent for application as provided in clause SECOND
of subsection (a) above.

(c) The Borrower and each Guarantor, by its acknowledgment hereto, agrees that
in the event any payment is made with respect to any Secured Obligations, as
between the Borrower, each Guarantor and each Secured Party, the Secured
Obligations discharged by such payment shall be the amount or amounts of the
Secured Obligations with respect to which such payment is distributed pursuant
to this Section 9 notwithstanding the payment may have initially been made by
the Borrower or a Guarantor with respect to other Secured Obligations.

10. Information from Secured Parties. Each of the Secured Parties hereby agrees,
promptly upon request by the Collateral Agent, to provide to the Collateral
Agent in writing such information regarding the Secured Obligations held by such
Secured Party as may be reasonably required by the Collateral Agent at any time
to determine such Secured Party’s Pro Rata Share or to calculate distributions
to such Secured Party from the Collateral Account. Each Secured Party shall
notify the Collateral Agent in writing promptly following the repayment in full
of all Secured Obligations owing to such Secured Party.

11. Limitation on Collateral Agent’s Duties in Respect of Collateral. Other than
the Collateral Agent’s duties set forth in this Agreement and the Collateral
Documents as to the custody of Collateral and the proceeds thereof received by
the Collateral Agent hereunder and thereunder and all other monies received by
the Collateral Agent pursuant to Section 8 above and the accounting to the
Borrower, the Guarantors, and the Secured Parties therefor, the Collateral Agent
shall have no duty to the Borrower, the Guarantors, or the Secured Parties with
respect to any Collateral in its possession or control or in the possession or
control of its agent or nominee, any income thereon, or the preservation of
rights against prior parties or any other rights pertaining thereto.

12. Secured Party Credit Decision. Each Secured Party acknowledges that it has,
independently and without reliance upon the Collateral Agent or any other
Secured Party and based on the financial information provided by the Borrower
and its Subsidiaries and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Secured Party also acknowledges that it will, independently and
without reliance upon the Collateral Agent or any other Secured Party and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the Collateral Documents.

13. Exculpation. Neither the Collateral Agent nor any of its directors,
officers, affiliates, agents or employees shall be responsible for or have any
duty to ascertain, inquire into, or verify (i) any statement, warranty or
representation made by the Borrower or any Guarantor in connection with any
Collateral Document or Guaranty; (ii) the performance or observance of any of
the covenants or

 

8



--------------------------------------------------------------------------------

agreements of the Borrower, or any Guarantor under any Collateral Document or
Guaranty; (iii) the satisfaction or observance of any condition or covenant
specified in any of the Secured Creditor Documents; (iv) the existence or
possible existence of any default under any of the Secured Creditor Documents or
any Actionable Default; (v) the validity, enforceability, effectiveness or
genuineness of any Collateral Document, Guaranty or any other instrument or
writing furnished in connection herewith; (vi) the validity, perfection or
priority of any security interest or lien created under any Collateral Document;
or (vii) the financial condition of the Borrower or any of its Subsidiaries.

14. Employment of Agents and Counsel. The Collateral Agent may execute any of
its duties as the Collateral Agent hereunder and under any Collateral Document
by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Secured Parties, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Collateral Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Collateral Agent and the Secured Parties and all matters pertaining
to the Collateral Agent’s duties hereunder and under the Collateral Documents.

15. Reliance on Documents and Counsel. The Collateral Agent shall be entitled to
rely upon any notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Collateral Agent,
which may be employees of the Collateral Agent.

16. Collateral Agent’s Reimbursement and Indemnification. The Secured Parties
agree to reimburse and indemnify the Collateral Agent ratably in proportion to
their respective Pro Rata Shares as of the date of the occurrence of the event
as to which such reimbursement or indemnification is being made (i) for any
costs or expenses not reimbursed by the Borrower, or any Guarantor, under its
Collateral Documents or Guaranty, as applicable, (ii) for any other expenses
incurred by the Collateral Agent, on behalf of the Secured Parties, in
connection with the preservation or protection of the Collateral or the
validity, perfection or priority of the Collateral Agent’s interest therein or
the enforcement of the Collateral Documents and (iii) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Collateral Agent in any way relating to
or arising out of the Collateral Documents or any other document delivered in
connection therewith or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any such other documents, provided
that no Secured Party shall be liable for any of the foregoing to the extent any
of the foregoing is found by a court of competent jurisdiction by final and
nonappealable judgment to have arisen from the gross negligence or willful
misconduct of the Collateral Agent. The agreements in this Section 16 shall
survive the repayment of the Secured Obligations and the termination of the
other provisions of this Agreement.

17. Rights as a Secured Party. Notwithstanding that SunTrust is acting as the
Collateral Agent hereunder, SunTrust in its individual capacity shall have the
same rights and powers hereunder as any Secured Party and may exercise the same
as though it were not the Collateral Agent, and the term “Secured Party” or
“Secured Parties” shall include SunTrust in its individual capacity.

18. Successor Collateral Agent. The Collateral Agent may resign at any time by
giving not less than thirty days’ prior written notice thereof to the Secured
Parties, the Borrower and the Guarantors and, only to the extent the Collateral
Agent is an Insolvent Entity, may be removed at any time by the Requisite
Secured Parties. Upon any such resignation or removal, the Requisite Secured
Parties shall have the right to appoint, on behalf of the Secured Parties, a
successor Collateral Agent. If no successor Collateral Agent shall have been so
appointed by the Requisite Secured Parties or if no

 

9



--------------------------------------------------------------------------------

successor Collateral Agent shall have accepted its appointment by the Requisite
Secured Parties within thirty days after the retiring Collateral Agent’s giving
notice of resignation or its removal by the Requisite Secured Parties, then the
retiring or removed Collateral Agent may appoint, on behalf of the Secured
Parties, a successor Collateral Agent, so long as such successor Collateral
Agent is not a Secured Party or an affiliate of a Secured Party or an Insolvent
Entity. Upon the acceptance of any appointment as the Collateral Agent hereunder
by a successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Agent, and the retiring or removed
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the Collateral Documents. No resignation or removal of the Collateral
Agent shall become effective until a replacement Collateral Agent shall have
been selected as provided herein and shall have assumed in writing the
obligations of the Collateral Agent hereunder and under the Collateral
Documents. Any replacement Collateral Agent shall be a bank or trust company
having capital, surplus, and undivided profits of at least $250,000,000. After
any retiring or removed Collateral Agent’s resignation or removal hereunder as
Collateral Agent, the provisions of this Agreement shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as the Collateral Agent hereunder and under the Collateral
Documents. As used herein, “Insolvent Entity” means any entity that has
(i) become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.

19. Release. If the Collateral Agent receives written notice from the Agent and
the Required Holders under the Pru Note Agreement that the lien on any
Collateral granted pursuant to any Collateral Document may be released pursuant
to a transaction permitted by both the terms of the Bank Credit Agreement and
the Pru Note Agreement, the Collateral Agent shall promptly release such
Collateral in accordance with the directions of the Agent and the Required
Holders under the Pru Note Agreement. The Collateral Agent shall not otherwise
release or subordinate any lien on any Collateral except pursuant to Section 7
or Section 20 hereof.

20. Release and Termination. All of the Collateral shall be released and this
Agreement shall be terminated on the earlier of:

(a) the date on which (i) the Collateral Agent shall have received from each of
the Secured Parties written notice that all Secured Obligations (other than
contingent indemnity obligations) owing to such Secured Party have been paid in
full and (ii) all Collateral Agent’s Expenses shall have been paid in full; or

(b) the date on which (i) the Collateral Agent shall have received written
notice from (1) the Agent and (2) the Pru Noteholders directing the Collateral
Agent to release the Collateral, and (ii) all Collateral Agent’s Expenses shall
have been paid in full.

21. Amendments and Waivers of Collateral Documents. The Collateral Agent shall
not execute or deliver any amendment or waiver, other than any amendments or
waivers which are of a technical nature, with respect to any Collateral Document
except at the direction or with the consent of the Requisite Secured Parties.

22. Notices With Respect to Secured Creditor Documents. Each of the Agent and
each Pru Noteholder agrees to use its best efforts to give to the other
(a) copies of any notice of the occurrence or existence of any default in
payment of the Secured Obligations sent to the Borrower and/or any Subsidiary of
the Borrower, simultaneously with the sending of such notice to the Borrower
and/or such Subsidiary, and (b) notice of any acceleration of the Loans or the
Pru Notes, promptly upon such

 

10



--------------------------------------------------------------------------------

acceleration, but the failure to give any of the foregoing notices shall not
affect the validity of such notice of default or such acceleration or create a
cause of action against or cause a forfeiture of any rights of the party failing
to give such notice or create any claim or right on behalf of any third party.

23. No Other Security. Neither the Agent nor any Secured Party shall take or
receive a security interest in or lien upon any of the property or assets of the
Borrower or any of its Subsidiaries as security for the Secured Obligations
other than pursuant to this Agreement and the Collateral Documents or as
security for any other obligations of the Borrower or any of its Subsidiaries
other than the Secured Obligations. The existence of a common law lien and
setoff rights on deposit accounts shall not be prohibited by the provisions of
this Section 23 provided that any realization on such lien or setoff rights and
the application of the proceeds thereof shall be subject to the provisions of
this Agreement. Each Secured Party agrees that it will have recourse to the
Collateral only through the Collateral Agent, that it shall have no independent
recourse thereto and that it shall refrain from exercising any rights or
remedies under the Collateral Documents which have or may have arisen or which
may arise as a result of an Event of Default or an acceleration of the Secured
Obligations, except that, upon the direction of the Requisite Secured Parties,
any Secured Party may set off any amount of any balances held by it for the
account of the Borrower or any Guarantor or any other property held or owing by
it to or for the credit or for the account of the Borrower or any Guarantor
provided that the amount set off is delivered to the Collateral Agent for
application pursuant to Section 8 hereof. Without such direction, no Secured
Party shall set off any such amount.

24. Accounting; Invalidated Payments. (a) The Agent and each Secured Party
agrees to render an accounting to any of the others of the outstanding amounts
of the Secured Obligations, of receipts of payments from the Borrower, any
Subsidiary of the Borrower and any Guarantor and of other items relevant to the
provisions of this Agreement upon the reasonable request from one of the others
as soon as reasonably practicable after such request.

(b) To the extent that any payment received by any Secured Party pursuant to a
distribution under Section 9(a) hereof is subsequently invalidated, declared
fraudulent or preferential, set aside or required to be paid to a trustee,
receiver, or any other party under any bankruptcy act, state or federal law,
common law or equitable cause, then each other Secured Party that received a
payment pursuant to such distribution shall purchase from the Secured Party
whose payment was invalidated (the “Affected Secured Party”), at such time as
the Affected Secured Party is required to return or repay such payment, an
undivided participation interest in the Affected Secured Parties’ Secured
Obligations in an amount such that after such purchase the amount of such
distribution (after deduction of the invalidated payment) shall have been shared
ratably among the Secured Parties as contemplated by Section 9(a) hereof.

25. Continuing Agreement; No Novation. This Agreement shall in all respects be a
continuing, absolute, unconditional and irrevocable agreement, and shall remain
in full force and effect until terminated in accordance with Section 20 hereof.
Without limiting the generality of the foregoing, this Agreement shall survive
the commencement of any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar
proceeding involving the Borrower, a Subsidiary of the Borrower or a Guarantor.
The Collateral Agent and each Secured Party agrees that this Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Secured Obligations pursuant to
any distribution hereunder is rescinded or must otherwise be restored by the
Collateral Agent or any Secured Party, upon the insolvency, bankruptcy or
reorganization of the Borrower, a Subsidiary of the Borrower or a Guarantor or
otherwise, as though such payment had not been made. This Agreement amends and
restates in its entirety the Original Agreement as of the date hereof and shall
not constitute a novation of the Original Agreement (it being acknowledged and
agreed that all representations and warranties made

 

11



--------------------------------------------------------------------------------

under the Original Agreement shall continue to be effective as of the date when
made, and all obligations of any party to the Original Agreement shall be
enforceable against such party for periods until the effectiveness of this
Agreement).

26. Representations and Warranties. Each of the parties hereto severally
represents and warrants to the other parties hereto that it has full corporate
power, and has taken all action necessary, to execute and deliver this Agreement
and to fulfill its obligations hereunder, and that no governmental or other
authorizations are required in connection herewith, and that this Agreement
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium, regulatory and similar laws of general application and by general
principles of equity.

27. Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of and be enforceable by, the Collateral Agent, the Secured Parties and
each of their respective successors, transferees and assigns. Without limiting
the generality of the foregoing sentence, if any Secured Party assigns or
otherwise transfers (in whole or in part) to any other person or entity the
Secured Obligations to such Secured Party under the Bank Credit Agreement or the
Pru Note Agreement, such other person or entity shall thereupon become vested
with all rights and benefits, and become subject to all the obligations, in
respect thereof granted to or imposed upon such Secured Party under this
Agreement.

28. No Reliance by Borrower. None of the Borrower, any Subsidiary of the
Borrower, or any Guarantor shall have any rights under this Agreement or be
entitled, in any manner whatsoever, to rely upon or enforce, or to raise as a
defense, the provisions of this Agreement or the failure of the Collateral
Agent, the Agent or any Secured Party to comply with such provisions.

29. Other Proceedings. Nothing contained herein shall limit or restrict the
independent right of any Secured Party to initiate an action or actions in any
bankruptcy, reorganization, compromise, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar proceeding in its individual
capacity and to appear or to be heard on any matter before the bankruptcy or
other applicable court in any such proceeding, including, without limitation,
with respect to any questions concerning the post-petition usage of collateral
and post-petition financing arrangement; provided that neither the Collateral
Agent nor any Secured Party shall contest the validity or enforceability of or
seek to avoid, have declared fraudulent or have set aside any of the Secured
Obligations.

30. Amendments and Waivers. No amendment to or waiver of any provision of this
Agreement, nor consent to any departure by any Secured Party, the Agent or the
Collateral Agent herefrom, shall in any event be effective unless the same shall
be in writing and signed by the “Required Holders” (as defined in and under the
Pru Note Agreement), the Agent (on behalf of the Banks), and the Collateral
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. In addition to the
foregoing, Sections 8 and 9 hereof and this Section 30 shall not be amended or
waived directly or indirectly without the consent of the Collateral Agent and
all Secured Parties. No consent of the Borrower or a Guarantor shall be required
for any such amendment, waiver or departure to provisions of this Agreement
unless such amendment, waiver or departure relates to a provision of this
Agreement expressly binding upon the Borrower or such Guarantor.

31. Notices. All notices and other communications provided to any party under
this Agreement shall be in writing or by facsimile and addressed, delivered or
transmitted to such party at its address or facsimile number set forth (a) in
the case of the Agent, the Collateral Agent and each of the Banks, on Annex I
hereto, (b) in the case of the Pru Noteholders listed on Annex II hereto, on
Annex II

 

12



--------------------------------------------------------------------------------

hereto, (c) in the case of the Borrower or any Guarantor, on Annex III hereto,
or (d) in any case, at such other address or facsimile number as may be
designated by such party in a notice (which complies with the other requirements
of this Section 31) to the other parties. Any notice, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by prepaid
courier service, shall be deemed given when received; and notice, if transmitted
by facsimile, shall be deemed given when transmitted if actually received, and
the burden or proving receipt shall be on the transmitting party.

32. No Waiver. No failure or delay on the part of any Secured Party, the Agent
or the Collateral Agent in exercising any power or right under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

33. Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

34. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

35. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THIS AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

36. Counterparts. This Agreement may be separately executed and delivered in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to constitute one and
the same Agreement. Facsimile transmission of the signature of any party hereto
shall be effective as an original signature.

37. Headings. Section headings used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.

 

SUNTRUST BANK, as Agent for itself and on behalf of the Banks By:  

/s/ Peter Wesemeier

Name:   Peter Wesemeier Title:   Vice President

 

Signature Page to

Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Pru Noteholder By:  

/s/ Cornelia Cheng

  Vice President PRUCO LIFE INSURANCE COMPANY, as a Pru Noteholder By:  

/s/ Cornelia Cheng

  Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, as a Pru
Noteholder By: Prudential Investment Management, Inc., investment manager By:  

/s/ Cornelia Cheng

  Vice President PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION, as a Pru
Noteholder By: Prudential Investment Management, Inc., investment manager By:  

/s/ Cornelia Cheng

  Vice President

 

Signature Page to

Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as Collateral Agent By:  

/s/ Peter Wesemeier

Name:   Peter Wesemeier Title:   Vice President

 

Signature Page to

Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

The provisions of the last two sentences of Section 8(a) hereof and all of
Section 8(c), Section 9(c), Section 25, Section 28 and Section 30 hereof agreed
to, by:

 

ENCORE CAPITAL GROUP, INC.     PROPEL ACQUISITION LLC By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND CREDIT MANAGEMENT, INC.     MIDLAND FUNDING LLC By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND FUNDING NCC-2 CORPORATION     MIDLAND INTERNATIONAL
LLC By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND PORTFOLIO SERVICES, INC.     MRC RECEIVABLES
CORPORATION By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND INDIA LLC       By:  

/s/ James A. Syran

      Name:   James A. Syran       Title:   President      

 

Signature Page to

Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

ANNEX I

NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to the Agent, the Banks and/or the Collateral Agent shall be delivered
to the following:

SunTrust Bank

3333 Peachtree Road

Atlanta, Georgia 30326

Attention: Peter Wesemeier

Facsimile No.: 404-439-7390

With a copy to:

SunTrust Bank

Agency Services

303 Peachtree Street, 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz

Facsimile No.: 404-495-2170



--------------------------------------------------------------------------------

ANNEX II

PRU NOTEHOLDERS: The following are the “Pru Noteholders”:

The Prudential Insurance Company Of America

Pruco Life Insurance Company

Prudential Retirement Insurance And Annuity Company

Prudential Annuities Life Assurance Corporation

NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to any Pru Noteholder shall be delivered to the following:

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, CA 94111

Attention: Managing Director

Telefacsimile: (415) 421-6233



--------------------------------------------------------------------------------

ANNEX III

GUARANTORS: The following are “Guarantors” on the date hereof:

Midland Credit Management, Inc.

Midland Funding LLC

Midland Funding NCC-2 Corporation

Midland International LLC

Midland Portfolio Services, Inc.

MRC Receivables Corporation

Midland India LLC

Propel Acquisition LLC

NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to the Borrower and/or any Guarantor shall be delivered to the
following:

Encore Capital Group, Inc.

8875 Aero Drive, Suite 200

San Diego, California 92123

Attention: General Counsel

Telephone: (858) 309-6964

FAX: (858) 309-6995